Case 1:17-cv-01846-LPS-JLH Document 26 Filed 05/01/19 Page 1 of 2 PagelD #: 587

David Zhang

 

Emerson Quiet Kool Ltd
1275 Bloomfield Ave ,
Building 16 -141

Fairfield NJ 07004

973-808-8899

April 29", 2019

Re: C. A. No. 17-1846-LPS (Emerson Electric Co. Vs. Emerson Quiet Kool Ltd, Home Easy Ltd)
Dear Mr. Cerino

We are in the process of searching a new defense attorney for our case. The new attorney needs time to
research and get familiar with the case. We hereby request the time for defendants to answer Plaintiffs
complaints to be extended to June 2"4, 2019. Thanks.

Best Regards

£ LAAS r A Zhe <S-
David Zhang

 

 
 

IANS TVLSOd
SSJ1V1s GILINN

 

“=!

 

TRICT OF DELAWAR

lz
L

°)
|
| vay
US. DISTRICT COURT
pis

 

 

-17-cv-01846-LPS-JLH Document 26 Filed 05/01/19 Page 2 of

 

 

 

8,

=< _fit

 

*s]leqap |

JBUOIJEUIE LU] FI9Ii

asnT

he EEE EM ge
ee é | SN
wen ‘ —

enn
san wink

 
 

ey, ee

 

£0 L270 SE00 O€66 9ENZ L8rE

| ul

 

# mt AYNLVNSIS SdSNn

6LSE- L086) Ad NOLONIATIM
vst Bb LINN

“LS ONIN 8"
SH1 JO 301440 LHNOO LOMISIC SALVLS GALINA.)
ONIH3O VY NHOP ing

Wd 00°¢ ANSAIMad Ga1ndaHos

GayINDAY AYNLVNSIS

 

cL09

 

 

 

8022-0020 FN Casula

byb-9t S018 SAV C1aISWOO1d SZZb
G17 ASVa SWOH

ONVHZ AIAVG

2000

BL/LO/SO :a}eq Alanljeq painpeyos

 

 

mAVQ-l SSaudxX4 TVA ALIMOId

 

LEELOOOONOSZ9O = POOL Woy pa}leW

aeeey

4086 1210 0000 SSZ0 20 Z/¥0 SE00 CEE 9E0Z LBr6

20 L G0 6L0Z/0E/r0

 

 

 

 

 

 

[ Aug eeu eld
aOVLSOd sn | °

og’szs

woo-sdsn

 

 

® JOIANAS TWLSOd
. SSQULS O2LINA

 

ed YS-N-%919

 

 

 

“AS OL ATW SSAdd

ANIINO oaldis days Y¥saddO

& foal LV SN LISIA

dare

=

900000L000LSd

HII

G6XGCL:dO eloz Aine seid:

"dayINoAY 3d AVW Ta8V7
NOILVYV 1930 SWOLSND V
‘ATIVNOILVNUYSLNI G3SN NAHAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*S'N S3HL NI ADIAMAS LSALSVs YN

ws SAddX:
* TIVA ¥

ALIBOLAe

TVS OL ATWald SSAdd
